Title: To George Washington from Major General William Heath, 7–10 February 1778
From: Heath, William
To: Washington, George



Dear General
Head Quarters Boston Feby 7[–10] 1778

I have received the honor of yours of the 2d Instant pr Captain Hopkins of Colo. Moylans Light Dragoons. shall afford him every assistance in my power.
Brigadier General Learned called upon me a day or two since and requested that I would transmit your Excellency the enclosed Certificates, and represent his present state of Health. In the Campaign of 1775 by a violent fall he received a breach which greatly incapacitates him for business especially in the winter. He cannot ride without much inconvenience, and if he happens to wet his feet, is attacked with the most excruciating pain. He has proposed to resign his Commission; but the Honble Mr Hancock & my self have persuaded him to delay it for the present, as in a Summers Campaign he may render his Country essential Service. He is anxious to know your Excellency’s pleasure.
Colonel Hazen was here a few days since to obtain several Articles requisite for the Troops intended to make the Irruption into the upper District of Canada. He requested that a small Scout of Ten or Twelve men might be sent from the upper Settlements on Kenebeck river to the french Settlements on Chaudier to spread a report of a large body of Troops coming that way. I have adopted the proposal and have ordered a party to proceed accordingly. I have directed them to proceed with all proper precaution, to report that they are sent forward to mark a road, and that a large Body of Troops are to follow, they are to enquire if provisions can be purchased for the Army, at what rate &c. and

indeed to hold up every colouring of deception, and to make a precipitate return, this may perhaps divert their force.
General Burgoyne has received the Resolve of Congress forbiding his Embarkation with much concern, rather than resentment. I have the honor to be With great respect Your Excellency’s Obedient Hble Servant

W. Heath


Feby 10th P.S. In consequence of the late resolutions of Congress for detaining the Troops of the Convention, I have had several applications from the Officers for permission to return to Europe on parole, or to be exchanged, in particular one from Lt Colo. Anstruther and another from Lord Napier, and I doubt not many others will apply. As the circumstances of the families of these Two Officers are particular I beg leave to recommend to your Excellency the Exchange of them or of Colo. Anstruther in particular whose whole conduct here has been very becoming the Gentleman & Soldier in his Condition. I have enclosed their letters to me to the Hone Congress.


W.H.
